         Case 6:19-cv-00532-ADA Document 72 Filed 06/22/20 Page 1 of 34




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

UNILOC 2017 LLC,                                     §
             Plaintiff                               §
                                                     §     CIVIL NO. 6-19-CV-00532-ADA
-v-                                                  §
                                                     §
APPLE INC.,                                          §
                    Defendant                        §
                                                     §

                        ORDER DENYING MOTION TO TRANSFER

       Came on for consideration this date is Defendant Apple Inc.’s motion for transfer to the

Northern District of California (“NDCA”) pursuant to 28 U.S.C. § 1404(a). The Court held a

hearing on the Motion on May 12, 2020. ECF No. 58. After considering the Motion, the briefs

filed by the Parties, and oral argument, the Court is of the opinion that the Motion should be

DENIED.

                                      I. INTRODUCTION

       A party seeking a transfer to an allegedly more convenient forum carries a significant

burden. Babbage Holdings, LLC v. 505 Games (U.S.), Inc., No. 2:13-CV-749, 2014 U.S. Dist.

LEXIS 139195, at *12–14 (E.D. Tex. Oct. 1, 2014) (stating the movant has the “evidentiary

burden” to establish “that the desired forum is clearly more convenient than the forum where the

case was filed.”). Apple does not contest that venue is proper in the Western District of Texas

(“WDTX”), nor could it. See generally, Def.’s Mot., ECF No. 15; Pl.’s Resp., ECF No. 38, at 2.

The burden that a movant must carry is not that the alternative venue is more convenient, but that

it is clearly more convenient. In re Volkswagen, Inc., 545 F.3d 304, 314 n. 10 (5th Cir. 2008)

(hereinafter “Volkswagen II). Apple moved to have this case transferred to NDCA. Apple relies

heavily on the fact that other courts have transferred other patent cases between it and three Uniloc



                                                 1
         Case 6:19-cv-00532-ADA Document 72 Filed 06/22/20 Page 2 of 34




entities, including cases outside this judicial District. This Court finds that Apple fails to show that

transfer is warranted. While other cases involving Uniloc and Apple may be informative, the Court

notes that this case involves a different asserted patent and different technology from any other

case that Apple relies on and the Court believes that its determination in this case should be based

on the facts that are unique to this case. In short, discretionary decisions by other courts in different

cases do not compel the transfer of the current case. Thus, NDCA is not a clearly more convenient

venue and Apple’s Motion must be denied.

                                      II. LEGAL STANDARD

        Title 28 U.S.C. § 1404(a) provides that, for the convenience of parties and witnesses, a

district court may transfer any civil action to any other district or division where it might have been

brought or to any district or division to which all parties have consented. “Section 1404(a) is

intended to place discretion in the district court to adjudicate motions for transfer according to an

‘individualized, case-by-case consideration of convenience and fairness.’” Stewart Org., Inc. v.

Ricoh Corp., 487 U.S. 22, 29 (1988) (quoting Van Dusen v. Barrack, 376 U.S. 612, 622 (1964)).

The party moving for transfer carries the burden of showing good cause. Volkswagen II, 545 F.3d

at 314 (“When viewed in the context of § 1404(a), to show good cause means that a moving party,

in order to support its claim for a transfer, must . . . clearly demonstrate that a transfer is ‘[f]or the

convenience of parties and witnesses, in the interest of justice.’”) (quoting 28 U.S.C. § 1404(a)).

        “The preliminary question under § 1404(a) is whether a civil action ‘might have been

brought’ in the destination venue.” Volkswagen II, 545 F.3d at 312. If so, in the Fifth Circuit, the

“[t]he determination of ‘convenience’ turns on a number of public and private interest factors,

none of which can be said to be of dispositive weight.” Action Indus., Inc. v. U.S. Fid. & Guar.

Co., 358 F.3d 337, 340 (5th Cir. 2004). The private factors include: “(1) the relative ease of access




                                                    2
           Case 6:19-cv-00532-ADA Document 72 Filed 06/22/20 Page 3 of 34




to sources of proof; (2) the availability of compulsory process to secure the attendance of

witnesses; (3) the cost of attendance for willing witnesses; and (4) all other practical problems that

make trial of a case easy, expeditious and inexpensive.” In re Volkswagen AG, 371 F.3d 201, 203

(5th Cir. 2004) (hereinafter “Volkswagen I”) (citing to Piper Aircraft Co. v. Reyno, 454 U.S. 235,

241 n.6 (1982)). The public factors include: “(1) the administrative difficulties flowing from court

congestion; (2) the local interest in having localized interests decided at home; (3) the familiarity

of the forum with the law that will govern the case; and (4) the avoidance of unnecessary problems

of conflict of laws of the application of foreign law.” Id. Courts evaluate these factors based on

“the situation which existed when suit was instituted.” Hoffman v. Blaski, 363 U.S. 335, 343

(1960).

          A plaintiff’s choice of venue is not an independent factor in the venue transfer analysis,

and courts must not give inordinate weight to a plaintiff’s choice of venue. Volkswagen II, 545

F.3d at 313 (“[W]hile a plaintiff has the privilege of filing his claims in any judicial division

appropriate under the general venue statute, § 1404(a) tempers the effects of the exercise of this

privilege.”). However, “when the transferee venue is not clearly more convenient than the venue

chosen by the plaintiff, the plaintiff’s choice should be respected.” Id. at 315; see also QR Spex,

Inc. v. Motorola, Inc., 507 F.Supp.2d 650, 664 (E.D. Tex. 2007) (characterizing movant’s burden

under § 1404(a) as “heavy”).

                                        III. BACKGROUND

A. Current case

          Uniloc filed this lawsuit on September 10, 2019 alleging infringement of U.S. Patent No.

6,467,088 (“the ’088 Patent.). Pl.’s Compl., ECF No. 1. Previously, Uniloc filed suit against Apple

in WDTX alleging infringement of the ’088 Patent, in which Apple filed a petition for inter partes




                                                  3
         Case 6:19-cv-00532-ADA Document 72 Filed 06/22/20 Page 4 of 34




review. Uniloc USA, Inc. v. Apple Inc., No. 1:18-CV-296 (W.D. Tex. April 9, 2019). On April 29,

2019, the Patent Trial and Appeal Board (“PTAB”) found no reasonable likelihood that Apple

would prevail on its assertions of invalidity and denied to institute inter partes review. PTAB

Decision, Ex. 1 at 21, ECF No. 38-2. Uniloc then filed the present suit.

        According to Uniloc, the ’088 Patent is generally directed at “a reconfiguration manager

that may be implemented on a computer or other data processing device to control the

reconfiguration of software or other components of an electronic device . . . .” ’088 Patent at 2:22–

25, ECF No. 38-3. The claimed invention addresses the difficulty in “determin[ing] if a new or

improved component is compatible with the rest of the device . . . .” Id. at 1:22–25. Uniloc alleges

that the Accused Products include at least the Apple macOS, iOS, and iPadOS operating systems

and associated servers implementing iOS/macOS/iPadOS update functionality, Mac desktop and

notebook computers, iPad, iPhone, and iPod devices running the Apple operating systems, the App

Store, and associated servers implementing App Store functionality. ECF No. 1 at ¶ 10; Claim

Chart Ex. 3 at 1, ECF No. 38-4. According to Uniloc, “Apple (through a contractor, Flextronics)

has manufactured the accused Mac Pro computers in Austin.” ECF No. 38 at 2.

        Uniloc 2017 LLC is a Delaware company that is part of the larger Uniloc family of entities.

Uniloc has an office in Tyler, Texas, and employees in Plano, Texas. Uniloc also has an office in

California. Apple is a California corporation headquartered in Cupertino, California. Apple has a

second campus in Austin, Texas that has 8,000 employees, with plans to have 15,000 employees

in the near future.1 Apple has several stores within WDTX, notably two in Austin, and three others

in San Antonio and El Paso.2



1
  See Press Release, Apple, Apple Expands in Austin, Apple.com, https://apple.com/newsroom/2019/11/apple-
expands-in-austin/ (last visited June 10, 2020).
2
  Apple Inc., https://www.apple.com/retail/storelist/ (last visited June 10, 2020).


                                                   4
         Case 6:19-cv-00532-ADA Document 72 Filed 06/22/20 Page 5 of 34




       Apple filed a Motion to Transfer Venue on November 12, 2019. ECF No. 15. On January

17, 2020, the Court granted the Parties’ Motion For Leave to Conduct Venue Discovery. On

February 10, 2020, Uniloc filed its Response in Opposition to Apple’s Motion to Transfer Venue.

ECF No. 38. Apple filed its Reply to Uniloc’s Response on February 20, 2020. ECF No. 40. The

Court held a telephonic hearing on the Motion to Transfer Venue on May 12, 2020 and denied the

Motion to Transfer. ECF No. 58.

B. Apple’s serial motions to transfer

       Apple’s current motion to transfer is the latest in a series of motions to transfer that Apple

has filed in this Court. As of the date of this order, Apple has been sued for patent infringement

ten times in this Court. Of those ten cases, Apple has yet to file an answer or otherwise respond in

two cases (VoIP-Pal.com, Inc. v. Apple Inc. (6:20-cv-00275) and Neonode Smartphone LLC v.

Apple Inc. (6:20-cv-00505))), while another case (Neodron Ltd. v. Apple, Inc. (6:20-cv-00116))

was stayed pending ITC review. Of the remaining seven cases, Apple has filed a motion to transfer

pursuant to 35 U.S.C. § 1404 in five of them (Fintiv, Inc. v. Apple Inc. (1:19-cv-01238), STC.UNM

v. Apple Inc.(1:20-cv-00351), the instant case, Solas OLED Ltd. v. Apple Inc. (6:19-cv-00537),

and Parus Holdings Inc. v. Apple Inc. (6:19-cv-00432)). Of the five cases in which Apple has filed

a motion to transfer, the Court has denied three (including the instant case), while two more are

pending. In the two cases (excluding the instant case) in which the Court has denied Apple’s

motion to transfer, Apple has filed petitions for writ of mandamus in both of them. In re Apple Inc,

No. 20-00104 (Fed. Cir. 2019), petition for en banc review denied; In re Apple Inc, 2020-127,

2020 WL 3249953 (Fed. Cir. June 16, 2020). The Federal Circuit denied both petitions for writ of

mandamus, as well as Apple’s petition for en banc review.




                                                 5
         Case 6:19-cv-00532-ADA Document 72 Filed 06/22/20 Page 6 of 34




       Based on the fact that Apple has thousands of employees working in WDTX (with

thousands more projected to be added) and has its second largest physical campus here, and given

that, in the Fifth Circuit, the transferee venue must be “clearly more convenient,” the Court doubts

that it is likely that NDCA would actually be the “clearly more convenient” in each and every one

of the cases in which Apple has filed a motion to transfer venue.

       Rather, it appears that Apple refuses to accept that the transferee district must be “clearly

more convenient.” See Volkswagen II, 545 F.3d at 315; see also Sanger Ins. Agency, Inc. v. HUB

Int'l, Ltd., No. 2:13-CV-528, 2014 WL 5389936, at *5 (E.D. Tex. Mar. 25, 2014) (holding that the

defendants failed to carry their burden of “clearly more convenient,” a “significant burden” which

is “a difficult burden to carry”); Konami Digital Entm't Co., Ltd. v. Harmonix Music Sys., Inc., No.

6:08CV286, 2009 WL 781134, at *1 (E.D. Tex. Mar. 23, 2009) (citing Volkswagen II, 545 F.3d at

314 n.10) (stating that a plaintiff's choice of venue must be respected because that choice places

the burden on the defendant to demonstrate why venue should be transferred); Estate of Bentley v.

Marriott Int’l Inc., No. 3:15-CV-1412-B, 2015 WL 5836256, at *1 (N.D. Tex. Oct. 2, 2015)

(stating that the “balance of these factors must clearly weigh in favor of transferring to the new

venue”); Fausto v. Parko Group, LLC, No. 3:18-CV-00323, 2019 WL 6686678, at *2 (S.D. Tex.

Oct. 31, 2019) (holding that defendants failed to prove transfer was clearly more convenient when

equal numbers of relevant factors favored both transfer and retention of the suit) (citing In re

Radmax, Ltd., 720 F.3d 285, 290 n.8 (5th Cir. 2013) (“We do not suggest—nor has this court

held—that a raw counting of the factors in each side, weighing each the same and deciding transfer

only on the resulting ‘score,’ is the proper methodology”)). But, at least in partial deference to

plaintiff’s choice of forum, the standard under which cases may be transferred is when the

transferee district is “clearly more convenient” than the transferor district, and not just a “little




                                                 6
          Case 6:19-cv-00532-ADA Document 72 Filed 06/22/20 Page 7 of 34




more convenient.” See Volkswagen II, 545 F.3d at 315 (holding that “when the transferee venue is

not clearly more convenient than the venue chosen by the plaintiff, the plaintiff’s choice should

be respected.”) (emphasis added).

        At minimum, given that Apple has its second largest campus in WDTX, has thousands of

employees within the District, manufactures accused products within the District (e.g., Flex), and

many of its suppliers have a significant presence within the District (e.g., Cypress Semiconductor,

Maxim Integrated, Samsung Electronics, Cirrus Logic, Intel, Microchip Technology, Micron

Technology,       NXP       Semiconductor,        Qualcomm,         Renesas      Electronics,      SK      Hynix,

STMicroelectronics, and Taiwan Semiconductor Manufacturing,),3 the Court does not expect that

another district in the country will be frequently “clearly more convenient” than WDTX.

        But given that Apple has filed several motions to transfer, despite needing to show that the

transferee is “clearly more convenient,” given that Apple has filed multiple petitions for writ of

mandamus, given that Apple has several thousand employees and its second largest campus in the

District, and given that Apple has closed its stores in the Eastern District of Texas (“EDTX”) (thus

making venue improper in EDTX), it appears that Apple is attempting to essentially change the

venue laws such that it cannot be sued in Texas, but rather that it can only be sued in NDCA. In

other words, if district courts or the Federal Circuit consistently find that a particular transferee

forum is consistently “clearly more convenient” than the transferor forum for a corporation like

Apple, then the only place where that corporation can be sued is the transferee forum where its

primary headquarters is located. Not only is this not the law in the Fifth Circuit, it effectively—

but incorrectly—transmutes plaintiff’s choice of forum into defendant’s choice of forum. See

Norwood v. Kirkpatrick, 349 U.S. 29, 31 (1955) (“[p]laintiffs are generally afforded the privilege


3
 Supplier List, Apple.com, https://www.apple.com/supplier-responsibility/pdf/Apple-Supplier-List.pdf (last visited
May 20, 2020).


                                                         7
         Case 6:19-cv-00532-ADA Document 72 Filed 06/22/20 Page 8 of 34




of bringing an action where he chooses.”); see also Van Dusen, 376 U.S. at 622 (stating the purpose

of 1404 “ . . . militates against restricting the number of permissible forums within the federal

system.”). Nothing would be more restrictive than limiting the number of available forums to

solely where a defendant’s primary headquarters is located.

C. Uniloc v. Apple

       Uniloc and Apple are no strangers in the courtroom. Since 2016, Uniloc has filed two dozen

patent infringement cases against Apple in either the Eastern or Western Districts of Texas. Apple

heavily bases its arguments on the fact that, of the twenty-four previous suits between the two

parties, twenty-one were transferred to NDCA. ECF No. 15 at 3–4.

       In its briefing and during the hearing, Apple attempts to make much of the fact that Judges

Gilstrap and Yeakel transferred several Uniloc v. Apple cases from the Eastern and Western

Districts of Texas to NDCA in 2017 and 2019, respectively. But, as the Court noted during the

hearing, decisions by Judges Gilstrap and Yeakel are not binding on this Court. See Tr. 7:1–17,

9:1–5. Therefore, the fact that other Texas judges transferred other Uniloc cases from Texas to

NDCA is—at the most—only persuasive evidence. But the Court is not persuaded by the reasoning

supporting those transfers for the reasons that follow.

       1. The Court is not bound by prior discretionary decisions

       First, by arguing that this Court should follow what Judges Gilstrap and Yeakel decided,

Apple effectively seeks to short-circuit the transfer analysis by asking this Court to blindly follow

what other Texas judges did in other cases at a different point in time, despite having a different

sets of facts. But because analyzing transfer motions is a fact-intensive inquiry, the Court cannot

just “follow the crowd,” in lieu of undertaking its own independent analysis. Van Dusen, 376 U.S.




                                                 8
          Case 6:19-cv-00532-ADA Document 72 Filed 06/22/20 Page 9 of 34




at 622 (stating § 1404’s purpose is an “individualized, case-by-case consideration of convenience

and fairness”).

        2. There are significant differences with respect to Apple and Apple’s suppliers in
           the Eastern District of Texas and the Western District of Texas

        The first dozen cases between Uniloc and Apple were filed in EDTX, where they were

subsequently transferred to NDCA. Although Judge Gilstrap did not analyze each factor in depth

in every order to demonstrate which factors weighed in favor of transfer, there are several

distinguishing features of WDTX that separate the present case from the EDTX cases. First, the

most important feature is that Apple has a significant presence in WDTX through its large campus,

manufacturing activities, and numerous stores in the forum. More specifically, Apple engages in

engineering and manufacturing with approximately 5,000 employees at its large campus in Austin,

with another 2,000 employees within the city. By contrast, Apple does not have any presence in

EDTX by virtue of closing down its only two stores in April of 2019.4 Thus, with respect to Apple,

EDTX is not only less convenient, but venue is also improper in EDTX. Accordingly, even if

venue were proper in EDTX, WDTX is significantly more convenient for Apple than EDTX

because there are more potential documents, more potential witnesses, and a potentially lower cost

of attendance for those witnesses. Furthermore, the City of Austin, Travis County, and Williamson

County’s grant of tax subsidies to Apple for its significant presence indicate that there is an

extremely strong local interest in any Apple-related litigation, especially as compared to EDTX.5



4
  Chaim Gartenberg, Apple is reportedly closing two stores in a Texas district to avoid patent trolls, THE VERGE:
CIRCUITBREAKER (Feb. 22, 2019) https://www.theverge.com/circuitbreaker/2019/2/22/18236424/apple-closing-
stores-eastern-district-texas-avoid-patent-trolls (last visited June 9, 2020).
5
  Jay Wallis, Christy Millweard, Apple getting big tax rebate from Williamson County with Austin Expansion,
KVUE.com (Dec. 18, 2019), https://www.kvue.com/article/news/local/apple-could-get-big-tax-break-from-
williamson-county-with-austin-expansion/269-623955430 (last visited June 18, 2020); see also Cindy Widner, How
Apple        landed        the      Apple        deal,        CURBED           AUSTIN   (Dec.       14,       2018),
https://austin.curbed.com/2018/12/14/18141017/austin-apple-incentives-taxes-city-state-county (last visited June 18,
2020 (stating that Apple received state subsidies to build Austin campus location).


                                                         9
        Case 6:19-cv-00532-ADA Document 72 Filed 06/22/20 Page 10 of 34




       Second, Apple, through its contract manufacturer Flextronics, manufactures the accused

products in the District. To the extent that Flextronics has relevant documents, these documents

can be more easily accessed in WDTX as compared to accessing those documents in EDTX.

Similarly, if any Flextronics employees were to testify at trial, there is a potentially lower cost of

attendance in WDTX as compared to EDTX. Finally, because of companies like Flextronics,

WDTX has potentially a greatest local interest than EDTX.

       Third, in addition to manufacturing partners, Apple also receives components for many of

its products from suppliers that are within WDTX and not EDTX. These suppliers, such as Cirrus

Logic, Intel, NXP Semiconductor, and Qualcomm, have design centers and manufacturing centers

in Austin. As such, as compared to EDTX, the relative ease of access to sources of proof, the

availability of compulsory process, the cost of attendance for willing witnesses, and the localized

interest are significantly higher in WDTX, if these companies are relevant to a particular litigation.

       Fourth, some standards certification organizations are located within WDTX. Ct. Order at

15–16, STC.UNM v. Apple, No. 1:20-cv-00351-ADA, (W.D. Tex Apr. 1, 2020), ECF No. 59.

Therefore, as compared to EDTX, the relative ease of access to sources of proof, the availability

of compulsory process, the cost of attendance for willing witnesses, and the localized interest are

significantly higher in WDTX because of presence of these standards certification organizations.

       The above facts indicate that WDTX is more convenient than EDTX, with respect to Apple,

for the following public and private factors: (1) relative ease of access to sources of proof, (2)

availability of compulsory process to secure the attendance of witnesses (e.g., for Flextronics,

NXP, and Wi-Fi Alliance personnel), (3) cost of attendance for willing witnesses, and (4) local

interest. Therefore, logic dictates that even if NDCA is “clearly more convenient” than EDTX,

because of these facts, NDCA is not also immediately per se “clearly more convenient” than




                                                 10
         Case 6:19-cv-00532-ADA Document 72 Filed 06/22/20 Page 11 of 34




WDTX. As such, the Court rejects Apple’s argument that the Court should follow Judge Gilstrap’s

lead in transferring the case to NDCA.

        3. Apple Has a Bigger Presence in Austin

        Similarly—but for different reasons—the Court also rejects Apple’s argument that the

Court should follow Judge Yeakel’s lead in transferring the case to NDCA. The fatal flaw with

Apple’s argument is that it ignores Apple’s explosive growth in the timeframe between when the

Uniloc cases were filed in Judge Yeakel’s court and when they were filed in this Court.

        Apple has significantly increased its presence in WDTX in the past few years. For example,

7,000 Apple employees work in Austin as of November 2019 which represents an increase from

6,200 employees as of December 2018 and more than a 50% increase in the previous five years.6

More importantly, this growing number of employees indicates an increase in the number of Apple

engineers in Austin.7 Furthermore, on December 13, 2018, i.e., in the time between the filings of

the previous WDTX cases (February, April, and November 2018) and the filing of the instant case

(September 10, 2019), Apple announced the construction of a new campus to accommodate an

additional 5,000 new employees, with the ability to have a total of 15,000 employees in WDTX.

See Apple Expands in Austin, supra, note 6 at 11. This new campus will include a 192-room hotel

to house Apple employees who presumably travel to Austin for work.8 When completed, Apple’s

new campus will comprise three million square feet, including two million square feet of office

space, which would make it one of the world’s largest office buildings. Id. As an incentive to build



6
   See Apple Expands in Austin, Apple.com, https://apple.com/newsroom/2019/11/apple-expands-in-austin/ (last
visited June 10, 2020); see also Apple to Build New Campus in Austin and Add Jobs Across the US, Apple.com,
https://apple.com/newsroom/2018/12/apple-to-build-new-campus-in-austin-and-add-jobs-across-the-us/ (last visited
June 10, 2020).
7
  See, e.g., Lori Hawkins, Apple Dives Deeper into Austin’s Talent Pool, AUSTIN AMERICAN-STATESMAN,
https://www.statesman.com/news/20160907/apple-dives-deeper-into-austins-talent-pool (last visited June 3, 2020).
8
   Michael Potuck, Apple plans big upgrade to new $1B Austin campus with 192-room hotel, 9TO5Mac.com,
https://9to5mac.com/2020/05/20/apple-austin-campus-hotel-upgrade/ (last visited June 18, 2020).


                                                      11
         Case 6:19-cv-00532-ADA Document 72 Filed 06/22/20 Page 12 of 34




this new campus, Apple received tax breaks from Williamson County for building such a large

campus and employing thousands of people. See Apple getting big tax rebate from Williamson

County with Austin expansion, supra, note 5 at 9. The building of the new campus is a continuation

of Apple’s partnership with the Austin area that has existed for thirty years.9

        In addition to an increase in the number of employees generally, and engineers specifically,

the number of people engaged in Apple-related manufacturing is larger now than it was when the

previous cases were filed. See Apple Expands in Austin, supra, note 6, at 11. For example, just

days after this lawsuit was filed, Apple announced that its newly redesigned Mac Pro will be

manufactured in Austin, at the same Austin facility where Mac Pros have been made since 2013.10

The 240,000 square foot Flextronics plant employs about 500 employees and Apple has reportedly

invested more than $200,000,000 in the facility. See id.

        It is significant to this Court that Apple presently employs approximately 8,000 people in

WDTX and that its second largest campus is in this District. It is equally important to the Court

that Apple is currently building an additional $1 billion facility in Austin to accommodate 5,000-

15,000 additional employees and that, when completed, Apple will be the one of the largest private

employers in the entire District, if not the largest. The thousands of employees who are and will

be working at Apple in this District are performing a “broad range of functions including

engineering, R&D, operations, finance, sales and customer support.” ECF No. 38, Ex. 5, Jaynes

Depo. at 35:18–36:8; Ex. 6. Furthermore, it is also important that Apple has expanded and invested

in its contract manufacturing facility in this District.




9
    Kirk Silas, Apple’s Austin Offices and Headquarters: History, Details, and Predictions, AQUILA,
https://aquilacommercial.com/learning-center/apple-austin-offices-headquarters-history-details-predictions/ (last
visited June 18, 2020).
10
   See Apple’s new Mac Pro to be made in Texas, Apple.com, https://www.apple.com/newsroom/2019/09/apples-new-
mac-pro-to-be-made-in-texas/ (last visited June 10, 2020);


                                                       12
        Case 6:19-cv-00532-ADA Document 72 Filed 06/22/20 Page 13 of 34




       Apple’s significant growth, and its announcements of planned future growth (as well as the

associated tax incentives), in the timeframe between when the prior WDTX cases were filed and

when the current case was filed dramatically change the transfer analysis. For example, a larger

number of employees—especially engineers—in Austin means that more documents and

engineers are more likely to be physically located in Austin. Thus, at minimum, the relative ease

of access to sources of proof is likely to weigh less heavily towards NDCA, if not even weigh

neutrally or against transfer. As another example, given the increased likelihood of local Apple

employees testifying at trial, as well as the fact that Apple is building its own hotel, the cost of

attending a trial in the Austin division of WDTX may also weigh against transfer. Finally, given

that Apple is one of the largest employers in the District, WDTX has a much higher localized

interest that it previously did, to the point that this factor may weigh against transfer.

       4. There are significant factual differences between the prior Western District
          cases and this case

       Finally, there are critical differences, unrelated to Apple, between the instant case and the

prior WDTX cases. For example, the inventors of the patents-in-suit of the prior cases lived in

California, whereas the inventors in the current case live in New York. Based on the Court’s

experience, inventor testimony is one of the most critical witnesses that will testify live at trial. As

such the inventors being located closer to WDTX is a significant fact that weighs against transfer

with respect to the cost of attendance for willing witnesses factor.

       Another significant difference are the quantity and significance of third parties. Third party

witnesses are one of the biggest factors in the transfer analysis. For example, in the prior WDTX

cases, Apple identified key third parties (Intel and Qualcomm) that might have relevant

information. See, e.g., Uniloc USA, Inc. et al v. Apple Inc, 1-18-cv-00166 (W.D. Tex. February




                                                  13
         Case 6:19-cv-00532-ADA Document 72 Filed 06/22/20 Page 14 of 34




22, 2018). By contrast, there are no comparable third-parties in this case which may have as many

documents as Intel and Qualcomm reasonably could have had in the prior cases.

         This case also includes two potentially relevant third parties, Fortress and Flextronics.

Fortress is an investment firm based in San Francisco and the parent company of Uniloc.11

Flextronics is a manufacturer in Austin, Texas. But unlike prior cases where relevant activity for

both third-parties, e.g., Intel and Qualcomm, are in NDCA, the relevant activity for Fortress and

Flextronics are split between NDCA and WDTX, respectively. Because there is a third party in

both the transferor and transferee districts, the relative ease of access to sources of proof factor,

the availability of compulsory process, the cost of attendance for willing witnesses each may not

weigh in favor of transfer, as it did in the prior cases.

         Time-to-trial is another important distinction between the prior cases and the current case.

In the prior cases, Judge Yeakel decided that the time to trial did not favor one venue over the

other. See Uniloc USA Inc., et al. v. Box, Inc., No. 1:17-CV-754-LY, 2018 WL 2729202, at *4

(W.D. Tex. June 6, 2018). Prior to this Court taking the bench, the average time from filing to trial

for patent cases in WDTX was approximately 32 months. Fintiv v. Apple, No. 6:19-cv-372-ADA,

2019 WL 4743678, at *7 (W.D. Tex. Sept. 13, 2019); see also ECF No. 38 at 18 (stating that the

median time interval for civil cases in WDTX is 25.4 months). The time from filing to trial in this

case will be 18.4 months. As such, the time to trial in this case is now 13.6 months (42.5%) faster

than when Judge Yeakel transferred the prior cases to NDCA. Therefore, the Court rejects Apple’s

argument that the Court should follow Judge Yeakel’s lead in transferring the case to NDCA.




11
  Because Fortress is Uniloc’s parent company, it seems a lot less likely that compulsory process will be required to
compel documents and testimony from Fortress, at least as compared to Flextronics.


                                                         14
         Case 6:19-cv-00532-ADA Document 72 Filed 06/22/20 Page 15 of 34




                                                IV. ANALYSIS

        The threshold step for a Court to determine in the 1404 analysis is whether this case could

have been brought in NDCA. The parties agree that venue is proper in NDCA.

A. The Private Interest Factors Weigh Against Transfer.

        1. The Relative Ease of Access to Sources of Proof

        “In considering the relative ease of access to proof, a court looks to where documentary

evidence, such as documents and physical evidence, is stored.” Fintiv, 2019 WL 4743678, at *2.

“[T]he question is relative ease of access, not absolute ease of access.” In re Radmax, 720 F.3d

285, 288 (5th Cir. 2013) (emphases in original). Here, the location of relevant evidence, both from

Apple and critical third parties, weighs slightly in favor of transfer for the following reasons.

        Uniloc’s sources: Apple contends that Uniloc has several sources of proof in NDCA,

including executives, engineers, and management offices.12 ECF No. 15 at 10. Apple further

contends that Uniloc does not have any physical presence in WDTX. Id.

        Uniloc responds by stating that Apple’s focus on Uniloc’s employees in this factor is

flawed, since witnesses are not sources of proof. ECF No. 38 at 4. Uniloc cites Seven Networks,

LLC v. Google LLC, which states that sources of proof are “sources of documentary and physical

evidence.” No. 2:17-CV-442, 2018 U.S. Dist. LEXIS 146375, at *13 (E.D. Tex. Aug. 14, 2018).

Uniloc contends that it stores physical, original documents such as patent acquisition documents,

settlement agreements for prior infringement suits, financial records, and letters patent at its office

in Tyler, Texas (which is in the EDTX). Id.




12
  Apple specifically argues that Uniloc’s Newport Beach, CA office is a source of proof. See ECF No. 15 at 10 (“In
addition, Uniloc has numerous sources of proof in or near NDCA, including: . . . “Uniloc’s management offices in
California). The Court struggles to see how Uniloc’s management office is a “source of proof,” but Apple’s large
campus in Austin, TX is not a source of proof. Thus, the Court believes both are relevant, including Apple’s Austin,
TX location.


                                                        15
        Case 6:19-cv-00532-ADA Document 72 Filed 06/22/20 Page 16 of 34




        Apple’s reply contends that Uniloc’s physical documents in Tyler do not warrant denying

transfer. ECF No. 40 at 1. Apple points out that Judge Gilstrap previously determined some of

Uniloc’s documents were publicly available, acquired electronically, and kept electronically on

servers in California. Id.

        Apple’s sources: Apple relies on the testimony of Michael Jaynes, an Apple senior finance

manager, for its own locations of sources of proof. ECF No. 15 at 9–11. Apple contends that the

accused technology was designed and developed in NDCA. ECF No. 15 at 9. Apple claims that

the documents related to the design and development were generated and stored in NDCA. Id.

Apple further contends that the documents related to the marketing, sales, and financial

information are also in NDCA. Id. Apple also claims that it does not have any relevant employees

or documents in WDTX. ECF No. 15 at 10.

        Uniloc claims that Apple ignores its significant presence in WDTX by not disputing the

fact that Apple employs over 8,000 people in this district. ECF No. 38 at 5. Uniloc also contends

that factual allegations in Mr. Jaynes’s declaration are insufficient to transfer the case because he

does not specify where any physical documents are actually located. Id. Uniloc cites Utterback v.

Trustmark Nat’l Bank, in which the Fifth Circuit did not credit vague assertions that did not

identify with any specificity which witnesses and what evidence would be inaccessible in one

venue but readily available in the other. Id.;716 F. App’x 241, 245 n. 10 (5th Cir. 2017) (“Utterback

fails to identify with any specificity which witnesses and what evidence would be inaccessible in

Mississippi but readily available in Florida. Without more, we cannot credit vague and

conclusional assertions.”).

        Uniloc also contends that Apple can remotely access documents in Austin, which results

in no difference in relative ease of access between the two districts. ECF No. 38 at 5–6. Uniloc




                                                 16
        Case 6:19-cv-00532-ADA Document 72 Filed 06/22/20 Page 17 of 34




also identifies financial activities Apple conducts in Austin, including revenue reporting for all of

Apple and accounting activities pertaining to royalties arising from Apple’s relationships with app

developers. ECF No. 38 at 6. Uniloc claims that documents concerning these activities would be

relevant to damages and its inducement claim. Id. at 6–7. Furthermore, Uniloc contends that Apple

has not alleged that AppleCare documents that instruct users on how to update their apps are

located in NDCA, and Mr. Jaynes was not able to identify their location. ECF No. 38 at 7.

       Uniloc also contends that Apple owns content delivery network (CDN) servers in Dallas

used to store and distribute apps and app updates, as well as other content of the accused App

Store. ECF No. 38 at 7. Uniloc claims there are employees in this district with job duties related

to Apple’s CDN, which in turn means there are relevant documents and records within this district.

Id. Uniloc contends that its identification of relevant documents within this District discredit Mr.

Jaynes’s declaration. ECF No. 38 at 7. Uniloc claims that Mr. Jaynes’s statement that there are “no

relevant documents” in the district is a cherry-picked, self-serving statement based on what Apple

deems relevant. Id.

       In its reply, Apple’s contends that there is no dispute that all of the relevant Apple

documents are located in NDCA, including the relevant source code. ECF No. 40 at 2. Apple

further argues that Uniloc’s reliance on Flextronics—a third party that assembles the Mac Pro

computer—is unwarranted because the case revolves around software, where the accused

functionality resides in the operating system that is designed and developed in NDCA. Id. at 1.

       In a previous order, the Court lamented about the fact that the “relative ease of access to

sources of proof” factor, namely the location of documents, is out of touch with modern patent

litigation. Fintiv, 2019 WL 4743678, at *8. As stated previously, “all (or nearly all) produced

documents exist as electronic documents on a party’s server. Then, with a click of a mouse or a




                                                 17
        Case 6:19-cv-00532-ADA Document 72 Filed 06/22/20 Page 18 of 34




few keystrokes, the party produces these documents.” Id. Thus, because the documents are located

on a server (or given the use of cloud-based storage, documents may be located on multiple servers

in multiple districts), there is no difference in the relative ease of access to sources of proof from

the transferor district as compared to the transferee district since the documents are easily

accessible electronically. Such seems to be the case here. As Uniloc acknowledged in its brief,

Apple can remotely access documents from its offices in this District. ECF No. 38 at 6.

Specifically, Apple can access: (1) sales data and other financial records pertaining to the accused

App Store and other Accused Products; (2) marketing documents about the Accused Products; (3)

Network-stored records of Dana Dubois (Engineering Manager) and his team members within the

App Store Frameworks group; and (4) source code. See, e.g., ECF No. 38, Ex. 5 Jaynes Dep. at

70:18-25; 71:18-75:4, 179:1-24. Moreover, run-of-the-mill electronic documents are even easier

to access, as they can be transported over the Internet to any location. Thus, Apple (and Uniloc)

could provide relevant documents in either NDCA or WDTX with little effort. Therefore, as clearly

demonstrated in this case, access to documents that are available electronically provide little

benefit in determining whether a particular venue is more convenient than another. See Uniloc

USA Inc. v. Samsung Elecs. Am., No. 2:16-cv-00642-JRG, ECF No. 216 at 8-9 (E.D. Tex. Apr. 19,

2017) (“Despite the absence of newer cases acknowledging that in today’s digital world computer

stored documents are readily moveable to almost anywhere at the click of a mouse, the Court finds

it odd to ignore this reality in favor of a fictional analysis that has more to do with early Xerox

machines than modern server forms.”).

       However, until the Fifth Circuit addresses the reality previously discussed, trial courts must

continue to apply this factor consistent with current precedent. Because Apple is the accused

infringer, it is likely that it will have the bulk of the documents that are relevant in this case. See,




                                                  18
        Case 6:19-cv-00532-ADA Document 72 Filed 06/22/20 Page 19 of 34




e.g., In re Genentech, Inc., 566 F.3d 1338, 1345 (Fed. Cir. 2009) (“In patent infringement cases,

the bulk of the relevant evidence usually comes from the accused infringer. Consequently, the

place where the defendant’s documents are kept weighs in favor of transfer to that location.”).

However, Genentech does not provide an accused infringer with a “built-in factor weighing in its

favor.” See Uniloc USA, Inc. et al v. Apple Inc, No. 2:17-c-258, ECF No. 104, at 12 (E.D. Tex.

Dec. 22, 2017).

       The Court finds that the location of documents relevant in this case are neutral in the

transfer analysis. As an initial point, the Court notes both parties argue that the respective opposing

side can access their documents electronically, with minimal effort. Compare ECF No. 40

(“Indeed, Judge Gilstrap previously determined that Uniloc’s prosecution history and prior art files

were publicly available, acquired electronically, and – along with settlement documents – kept

electronically on servers located in California.”) with ECF No. 38 at 6 (noting that Apple’s

documents are available electronically). Thus, because neither argument is currently in-line with

Fifth Circuit precedent, the Court finds both arguments unpersuasive.

       Additionally, the Court finds Uniloc’s argument concerning the physical location of its

documents in Tyler somewhat persuasive. First, Uniloc’s office in Tyler, TX is obviously closer

and clearly more convenient in terms of physically moving the documents to WDTX rather than

NDCA. Second, Judge Gilstrap’s concern regarding Uniloc’s Tyler office is several years outdated

and rebutted by sworn testimony. See ECF No. 38 at 4, Ex. 7, Turner Decl. at ¶ 2 (“In September

2018, Uniloc moved all physical documents . . . to its Tyler office.”). Therefore, although the

physical location of Uniloc’s documents are not located in WDTX, access to them is clearly more

convenient in this District than NDCA.




                                                  19
        Case 6:19-cv-00532-ADA Document 72 Filed 06/22/20 Page 20 of 34




       The Court also agrees with Uniloc that Apple does have sources of proof in this District—

and not exclusively in NDCA. First, Apple employee Kayla Christie testified during her deposition

that many aspects of Apple’s finances are performed at Apple’s Parmer Lane campus in Austin.

ECF No. 38, Ex. 9, Christie Depo. at 133:13–134:15. Specifically, the documents included revenue

reporting for “all of Apple” as well as accounting activities pertaining to royalties arising from

Apple’s relationships with app developers. Id. Such documents are relevant to ascertaining what

damages Uniloc could argue at trial and Uniloc’s inducement claim. Additionally, Uniloc points

to relevant AppleCare documents that instruct users how to update their apps, which are relevant

to Uniloc’s inducement claim. ECF No. 38 at 7. Lastly, Uniloc acknowledges the fact that Apple

uses a content delivery network (CDN) to store and distribute apps and other content of the accused

App Store. Id. Because there are Apple-owned CDN servers located in Dallas, and at least seven

Apple employees in this District have job duties pertaining to Apple’s CDN, Uniloc makes a

reasonable argument that these sources of proof are relevant and located in this District. Finally,

Flextronics, the third-party manufacturer of an Accused Product, may have relevant documents

(e.g., number of accused products manufactured during a specific period of time, which may be

important for Uniloc’s damages case albeit perhaps duplicative of what Apple may produce) at its

location in Austin, Texas. Therefore, the Court finds that there are documents relevant to this case

located in this District, such that Apple has not shown it is clearly more convenient to transfer this

case to NDCA.

       When determining the weight and impact of the location of witnesses, this Court looks at

the totality of the circumstances, including but not limited to, “the witness’s title and relevant

experience, the likelihood that a witness may have relevant information, the number of witnesses,

the location of those witnesses, whether the testimony of those witnesses goes to an element of a




                                                 20
        Case 6:19-cv-00532-ADA Document 72 Filed 06/22/20 Page 21 of 34




claim, the amount of public information available to the parties, etc.” Fintiv, 2019 WL 4743678,

at *8. Although Uniloc argues that witnesses are not sources of proof, and Apple does not respond

to this argument, the Court is not persuaded. Thus, the Court finds that the location of witnesses

weighs in favor of transfer for the following reasons.

       First, as Apple points out, Uniloc has no physical presence in this District. ECF No. 15 at

10. Additionally, Uniloc’s party witnesses, as well as many Apple witnesses, are located in NDCA.

Uniloc argues that several Apple employees may have relevant information, such as employees in

this District that deal with the royalties arising from Apple’s relationships with its app developers,

or employees that work on Apple’s CDN. ECF No. 38 at 7. Although the Court finds it somewhat

difficult to believe that none of the 8,000 or so employees located in this District are relevant,

Apple provides sufficient argument that most relevant party witnesses are located in NDCA. ECF

No. 15, Ex. A, Jaynes Decl. Therefore, even though Uniloc articulates several potential party

witnesses, Apple provides specific evidence supporting its contention more witnesses reside in

NDCA.

       On the other hand, Uniloc did identify a relevant third party—Flextronics—that is located

within WDTX. ECF No. 38 at 3–4. Although Apple contends that Flextronics is not likely to

relevant because this case concerns software updates, the Court finds Apple’s argument

unpersuasive, for the reasons stated by Uniloc in its brief. Id. Moreover, even though the Court did

permit venue discovery in this case, venue discovery was directed at Apple, not Flextronics. See

Joint Motion for Leave to Conduct Venue Discovery, ECF No. 31 at 1 (“Specifically, Uniloc seeks

to take Rule 30(b)(6) deposition of Apple as to venue-related topics before Uniloc’s response brief

is due.”). Thus, Apple’s argument that Uniloc was “free to obtain discovery from Flextronics” is

unpersuasive. ECF No. 40 at 1. However, the greater balance of witnesses, whether or not




                                                 21
        Case 6:19-cv-00532-ADA Document 72 Filed 06/22/20 Page 22 of 34




Flextronics witnesses are in fact relevant, are located within NDCA. Therefore, because the Court

found the location of witnesses weighs in favor of transfer and the location of relevant documents

was neutral, the Court finds that the “relative ease of access to sources of proof” slightly weighs

in favor of transfer.

        2. The Availability of Compulsory Process to Secure the Attendance of Witnesses

        “In this factor, the Court considers the availability of compulsory process to secure the

attendance of witnesses, particularly non-party witnesses whose attendance may need to be secured

by a court order.” Fintiv, 2019 WL 4743678, at *5 (citing Volkswagen II, 545 F.3d at 316). A court

may subpoena a witness to attend trial only (a) “within 100 miles of where the person resides, is

employed, or regularly transacts business in person,”; or (b) “within the state where the person

resides, is employed, or regularly transacts business in person.” Fed. R. Civ. P. 45(c)(1)(A), (B);

Gemalto S.A. v. CPI Card Grp. Inc., No. 15-CA-0910, 2015 WL 10818740, at *4 (W.D. Tex. Dec.

16, 2015). Moreover, the ability to compel live trial testimony is crucial for evaluating a witnesses’

testimony. Aguilar-Ayala v. Ruiz, 973 F.2d 411, 419 (5th Cir. 1992).

        Apple claims that transfer is favored when a transferee forum has absolute subpoena power

over a greater number of third-party witnesses. ECF No. 15 at 11 (citing In re Hoffman-La Roche

Inc., 587 F.3d 1333, 1337–38 (Fed. Cir. 2009). Apple then points to several Uniloc witnesses in

NDCA who would be subject to absolute subpoena power of the district, including Uniloc

managers, an engineer, and executives. Id. at 12. Apple further identifies potential witnesses from

third-party investment firm Fortress who would also be subject to the subpoena power of NDCA.

Id. at 12–13. Apple claims there are not any witnesses that would be within the absolute subpoena

power of WDTX. Id. at 13.




                                                 22
        Case 6:19-cv-00532-ADA Document 72 Filed 06/22/20 Page 23 of 34




       Conversely, Uniloc argues that Apple failed to present any non-party witnesses, and the

witnesses provided by Uniloc are further from NDCA than WDTX. ECF No. 38 at 9. Uniloc also

points to Huawei’s employees in Texas and prior art witnesses as falling within WDTX’s subpoena

power as long as their attendance would not result in “substantial expense.” Id. at 10 (citing FED.

R. CIV. P. 45(c)(1)(B)(ii); ECF No. 38, Ex. 16, Huawei Decl., ¶¶ 3, 5, & 9; ECF No. 38, Ex. 17,

ECF No. 38, Ex. 18). Uniloc also asserts that Apple’s contention regarding Uniloc’s employees

and board members does not favor transfer as Apple only identified party witnesses and did not

provide evidence demonstrating their unwillingness to testify in WDTX. Id. at 10–11 (citing

Peteski Prods. v. Rothman, No. 5:17-CV122, 2017 U.S. Dist. LEXIS 220980, at *8 (E.D. Tex.

Nov. 13, 2017); In re Barnes & Noble, 743 F.3d 1381, 1383 (Fed. Cir. 2014)). Uniloc contends

that its employees would be willing to testify at a trial in WDTX, and Apple has not proffered any

evidence to the contrary. Id at 11.

       Apple’s reply focuses on Uniloc’s identification of prior art witnesses in WDTX. ECF No.

40 at 2. Apple contends that the prior art witnesses cited by Uniloc are for patents not identified in

its invalidity contentions, so Uniloc’s reliance on these witnesses is meritless. Id.

       The Court finds that this factor is neutral for the reasons that follow. This Court rejected

the method of mechanically counting potential witnesses because of the possibility of opening the

floodgates to “gaming” the system by future parties by reciting long lists of potential witnesses.

Fintiv, 2019 WL 4743678, at * 4. As such, the Court disagrees with Apple’s contention that the

greater number of third-party witnesses governs this factor. See ECF No. 15 at 11 (citing In re

Hoffman-La Roche Inc., 587 F.3d at 1337–38 (Fed. Cir. 2009). Compulsory process is not needed

for party witnesses, so Apple’s identification of Uniloc employees within NDCA’s subpoena

power has no effect on this factor. See id. at 12. The two inventors of the patent-in-suit and the




                                                 23
        Case 6:19-cv-00532-ADA Document 72 Filed 06/22/20 Page 24 of 34




prosecution attorney are outside the subpoena power of both districts, so they have no effect on

this factor. The Court agrees with Apple that the prior art inventors were not identified by Apple

and are related to patents not asserted in this case. The Court finds that the prior art inventors do

not have an effect on this factor.

       While Apple points to Fortress employees as witnesses within the subpoena power of

NDCA, the Court is hesitant to give these witnesses weight. See id. at 12–13. Because Fortress is

Uniloc’s parent company, it seems a lot less likely that the employees would be unwilling to testify

at a trial concerning Uniloc. However, Uniloc provided no evidence showing a willingness to

testify by the Fortress employees, so the Court gives some weight to the presence of the Fortress

employees in NDCA. Uniloc also points to the fact that Flextronics’ employees are located within

the subpoena power of WDTX. The Court is somewhat unsure of the relevance of information

Flextronics witnesses could provide; however, Apple provides little argument to the contrary, other

than stating the case concerns software, not hardware. ECF No. 40 at 1. Thus, the Court affords

some weight to presence of these witnesses. Lastly, Huawei’s employees would be subject to

WDTX’s subpoena power due to their residence in Texas, so the Court grants those witnesses

weight as well. As the Huawei and Fortress employees weigh equally in favor of WDTX and

NDCA respectively, and the Flextronics employees’ impact is relatively small, the Court finds that

the “availability of compulsory process to secure the attendance of witnesses” factor weighs

towards neutral.

       3. The Cost of Attendance for Willing Witnesses

       “The convenience of witnesses is the single most important factor in the transfer analysis.”

Fintiv, 2019 WL 4743678, at *6. The Court should consider all potential material and relevant

witnesses. See Alacritech Inc. v. CenturyLink, Inc., No. 2:16-cv-693, 2017 WL 4155236, at *5




                                                 24
         Case 6:19-cv-00532-ADA Document 72 Filed 06/22/20 Page 25 of 34




(E.D. Tex. Sept. 19, 2017). “When the distance between an existing venue for trial of a matter and

a proposed venue § 1404(a) is more than 100 miles, the factor of inconvenience of witnesses

increases in direct relationship to the additional distance to be traveled.” Id. (quoting Genentech,

566 at 1342).

        Apple contends that four named witnesses and their respective teams have knowledge of

the Accused Technology, licensing, finance, sales, and marketing, and are all located in NDCA.

ECF No. 15 (referencing Jaynes Decl. ¶¶ 38, 44, 47, ECF No. 15-2 (naming Dana Dubois, Diedre

Caldbeck, and Michael Jaynes and stating they work in NDCA); Jaynes Decl. ¶¶ 59, 62, 64, ECF

No. 15-1 (renaming Dana Dubois, naming Brian Ankenbrandt, and stating they work in NDCA)).

Apple argues the cost of time and money in traveling to WDTX weighs in favor of transfer. Id. at

14. Apple also identifies three Uniloc employees—a software engineer and two executives—that

reside in NDCA. Id. Apple claims that since the vast majority of likely witnesses are in the

transferee district, this factor weighs in favor of transfer. Id. at 15.

        While Apple contends that there is not a single relevant Apple witness in WDTX, other

relevant witnesses have been identified. Id. at 14; ECF No. 38 at 12. Uniloc responds by claiming

that the non-party witnesses it previously identified are located disparately from the two forums.

ECF No. 38 at 12. As such, a transfer to NDCA would not result in a clear incremental increase of

convenience compared to WDTX. Id. According to Uniloc, Mr. Piotrowski, the prosecutor of the

asserted patent, would have to travel 1,680 miles from his residence in New York to Waco,

compared to 2,927 miles from his residence to San Francisco. Id. at 12–13. Additionally, Uniloc

identifies Mr. Foote as a prior-art witness who represents that he lives in Austin. Id. at 13. Uniloc

points out it has identified third-party witnesses, while Apple has relied solely on party witnesses.




                                                   25
          Case 6:19-cv-00532-ADA Document 72 Filed 06/22/20 Page 26 of 34




Id. Uniloc then cites Fintiv13 to suggest that the convenience of party witnesses should be given

little weight. Id. To the extent that party witnesses are considered in this factor, Uniloc contends

that its own witnesses’ willingness to testify is an indication that it is not inconvenient. Id.

Furthermore, Uniloc claims that there are Apple employees with relevant knowledge within this

District such that trial in WDTX would not be inconvenient for them. Id. at 14. These employees

include financial and accounting employees, as well as employees with knowledge regarding the

aforementioned CDN network. Id. at 14–15. Uniloc claims that employees in Austin help run

Apple’s app stores, which is incompatible with Apple’s representation that there are no relevant

Apple witnesses within the District. Id. at 15.

         The Court finds that the convenience of the witnesses’ factor to be neutral. First, the

location of Apple’s witnesses weighs in favor of transfer. Apple has named four likely witnesses,

all who reside or work in NDCA. Second, however, the location of Uniloc witnesses is neutral.

Uniloc has witnesses in or near both districts that are willing to travel for litigation, so neither

district is more convenient than the other. Therefore, the Court finds that the location of party

witnesses slightly weighs in favor of transfer to NDCA.

         Third, the location of third-party witnesses weighs against transfer. Mr. Foote, a prior-art

witness, resides within this district. ECF No. 38 at 13. Despite the Court giving prior-art witnesses’

location “minimal” weight, Mr. Foote minimally moves this factor towards retention. E. Tex. Boot




13
   Fintiv, 2019 WL 4743678, at *6. The Court notes Apple’s concern regarding the language in Fintiv. The Court
stands by giving little weight to the convenience of party witnesses in relation to non-party witnesses, but the Court
would like to clarify that the convenience of party witnesses is given some weight. However, the weight only becomes
consequential in the absence of a significant number of non-party witnesses. For example, the Court would give more
weight to a non-party witness when comparing a non-party witness to a party witness. The Federal Circuit previously
reviewed a motion to transfer and took no issue with a district court giving the convenience of party witnesses little
weight in relation to non-party witnesses. See In re Altera Corp., 494 Fed. App’x. 53, 53–54 (Fed. Cir. 2012).
Moreover, the Court is not completely ignoring party witness convenience, as demonstrated by the fact that the Court
found the convenience of Apple’s witnesses did favor transfer.


                                                         26
        Case 6:19-cv-00532-ADA Document 72 Filed 06/22/20 Page 27 of 34




Co., LLC v. Nike, Inc., No. 2:16-cv-0290-JRG-RSP, 2017 WL 28559065, at *4 (E.D. Tex. Feb.

15, 2017). Additionally, Mr. Piotrowski, a New York witness identified by Uniloc, is closer to

WDTX than NDCA. The Court considers the “100–mile” rule, which requires that “[w]hen the

distance between an existing venue for trial of a matter and a proposed venue under § 1404(a) is

more than 100 miles, the factor of inconvenience to witnesses increases in direct relationship to

the additional distance to be traveled.” In re TS Tech USA Corp., 551 F.3d 1315, 1320 (Fed. Cir.

2008) (quoting Volkswagen I, 371 F.3d at 204–05). Here, Mr. Piotrowski would need to travel

over 1,200 additional miles if the case was transferred to NDCA. See ECF No. 38 at 12–13.

Further, based on the Court’s experience, inventor testimony is one of the most critical witnesses

that will testify live at trial. As such, the inventors being located closer to WDTX is a significant

fact that weighs against transfer as the inventors, believed to reside in New York, will need to

travel approximately the same additional distance as Mr. Piotrowski to attend trial in NDCA. Id.

at 9. Based on the “100-mile” rule, there is a direct increase to the inconvenience of the non-party

witnesses if this case was transferred, and thus this factor favors retention. In re TS Tech USA

Corp., 551 F.3d at 1320 (finding the district court’s refusal to considerably weigh the 100-mile

rule in favor of transfer was erroneous).

       The Court recognizes that it is likely that both Apple and Uniloc will each have one or

more potential trial witnesses from NDCA. In a vacuum, that would favor transferring the case to

NDCA based on the cost of attendance of available witnesses. However, at most only one or two

third-party witnesses will testify live, and each side is likely to only call a few witnesses due to

trial-time restraints. As one of the most important witnesses will be the inventors, who are third-

parties, and because New York is much closer to WDTX than NDCA, the Court feels that declaring

this factor neutral to be the prudent decision when properly factoring in the “100-mile” rule.




                                                 27
        Case 6:19-cv-00532-ADA Document 72 Filed 06/22/20 Page 28 of 34




       4. All Other Practical Problems that Make Trial of a Case Easy, Expeditious and
          Inexpensive

       When examining practical problems, this Court considers problems such as those rationally

based on judicial economy which will weigh heavily in favor of or against transfer. In re

Volkswagen of Am., Inc., 566 F.3d 1349, 1351 (Fed. Cir. 2009) (Volkswagen III). Apple argues

that this factor weighs in favor of transfer because of the twenty-one cases that have been

transferred from districts in Texas to NDCA. ECF No. 15 at 17. Apple points out that the present

case involves the same parties and many of the same accused products, so NDCA is already

familiar with the issues of the present case. Id. Apple further argues that judges in NDCA have

already considered or resolved issues that are present in this case due to their involvement in the

transferred cases. Id. Apple also asserts that the present case is in its early stages, so no practical

problems exist to prevent transfer. Id. at 17–18.

       Uniloc argues that NDCA has only four cases for Apple being actively litigated, with the

remainder either dismissed or stayed. ECF No. 38 at 17. Uniloc points out that the four cases do

not have a trial date set. Id. Uniloc also notes that one of the four cases has a dispositive motion

date in 2021, which means that trial will not take place for at least several months after that date.

Id. Uniloc also points out that none of the cases in NDCA involve the ’088 Patent. Id. Uniloc

contends that the uniqueness of the ’088 Patent creates unique issues unfamiliar to NDCA and the

judges of NDCA. Id. Uniloc also notes that NDCA’s Local Patent Rules do not dictate that a judge

with a pending Uniloc action would receive the present case. Id. at 17–18. Uniloc also points to

the congested civil docket in NDCA as evidence that keeping the case in WDTX would benefit

judicial economy. Id. at 18.

       Apple’s reply contends that efficiency will be achieved through transfer. ECF No. 40 at 5.

Apple points to the protective order provisions in this case that have already been resolved by



                                                    28
          Case 6:19-cv-00532-ADA Document 72 Filed 06/22/20 Page 29 of 34




NDCA. Id. Apple asserts that a conflicting protective order provision from this district would

require duplicative production of documents and source code, possibly with different production

protocols, and differing access control to a variety of overlapping people. Id. Apple makes similar

arguments regarding duplicative discovery, standing, and subject matter jurisdiction disputes. Id.

Apple also argues that denying transfer would prevent the cases from having aligned schedule

since NDCA cases have been referred to a single magistrate judge for mediation. Id.

         The Court and the parties have already taken significant steps in this case. The parties have

already exchanged infringement and invalidity contentions. They have briefed and argued

Markman claim terms, and the Court has already issued a claim construction order. See ECF No.

70. Duplicative actions regarding claim construction would be taken if the Court transferred this

case. Moreover, since the asserted patent is unique to this case, the documents and source code

relevant to proving infringement would also be unique. See ECF No. 40 at 5. In addition, the

actively litigated cases in NDCA do not have a trial date set whereas this court has a trial date set.

See ECF No. 38 at 17; ECF No. 66. While similar cases litigated in the same district could

positively impact judicial economy, the lack of set trial dates and the number of stayed cases

indicate that keeping the case in WDTX would have a more positive impact.14

         In addition, WDTX is simply a less congested venue than NDCA. As Uniloc points out in

its brief, the number of civil cases pending in NDCA was 9,332 as of June 30, 2019. ECF No. 38,

Ex. 32, Civil Statistics Table C-1. Conversely, the number of civil cases pending at this same time




14
   Compare Ct. Order at 19, DynaEnergetics Europe GmbH et al v. Hunting Titan, Inc., 6:20-cv-00069-ADA, ECF
No. 41 (W.D. Tex. June 16, 2020) (transferring case based, in part, on judicial economy because the case was in early
stages (i.e., no claim construction ordered issued, no trial date set) and a jointly agreed to stay was in place in transferee
district) with Uniloc2017 LLC v. Apple Inc., 6:19-cv-00532-ADA (W.D. Tex. Sept. 10, 2019) (denying transfer based,
in part, on judicial economy because case is not in early stages (i.e., claim construction order issued, trial date set) and
significant court congestion is present in transferee district)).


                                                             29
        Case 6:19-cv-00532-ADA Document 72 Filed 06/22/20 Page 30 of 34




in WDTX was 2,959. Id. Thus, a transfer in this case to a forum with a significantly higher level

of case congestion is an act against judicial economy.

       Moreover, the Court agrees with Uniloc that NDCA would not be as familiar with the

present case because the asserted patent is unique to this case. See ECF No. 38 at 17. The Court

disagrees that a case should be transferred when another case with the same parties and only some

overlapping issues such as standing and subject matter jurisdiction are present in another district.

See ECF No. 15 at 17; ECF No. 40 at 5. The Court has already familiarized itself with the patent

and has already conducted a Markman hearing and proffered constructions. The NDCA would

have to duplicate this Court’s efforts to construe the patent unless it merely chose to accept what

this Court has already determined and entered. In addition, transferring cases based on this

standard alone would essentially eliminate venue law. Plaintiffs have the ability to file different

cases in different venues based on a myriad of reasons, which include a preference for a quicker

resolution or a judge familiar with the law at issue. The plaintiff’s choice should be respected

unless the defendant can make a strong showing otherwise. Therefore, the Court finds that the “all

other practical problems” factor weighs heavily against transfer.

B. The Public Interest Factors Weigh Strongly Against Transfer.

       1. The Administrative Difficulties Flowing from Court Congestion

       The relevant inquiry under this factor is actually “[t]he speed with which a case can come

to trial and be resolved[.]” In re Genentech, Inc., 566 F.3d 1338, 1347 (Fed. Cir. 2009). Apple

contends this factor is at worst neutral based on historical data that NDCA has a shorter time to

trial for patent cases than WDTX and the uncertainty of future activity. ECF No. 15 at 18.

       Uniloc responds by stating that the median time interval for a civil case from filing to

disposition is 25.9 months for NDCA and 25.3 months for WDTX. ECF No. 38 at 18. Uniloc also




                                                30
        Case 6:19-cv-00532-ADA Document 72 Filed 06/22/20 Page 31 of 34




points out that this case has trial set to conclude March 19, 2021, which would give a time to trial

of 18.4 months. Id. at 18–19.

        The Court finds that this factor weighs against transfer. As previously discussed, Judge

Yeakel found that the time to trial did not favor one side or the other. See Uniloc USA Inc, 2018

WL 2729202, at *4. Thus, during that time (and the data from which Apple relies on), the average

time from filing to trial for patent cases in WDTX was approximately 32 months, and somewhat

comparable to NDCA. Fintiv, 2019 WL 4743678, at *7. By contrast, because the Court has already

set the trial date in this case, the prospective time from filing to trial is 18.4 months. Thus, filing

to trial is now 42.5 percent faster than previous WDTX cases. E.g., Uniloc USA Inc, 2018 WL

2729202, at *4. Therefore, because the time to trial is significantly faster than NDCA, this factor

weighs against transfer.

        2. The Local Interest in Having Localized Interests Decided at Home

        Apple argues that NDCA has a stronger local interest than WDTX because that is where

the Accused Products were designed and developed, where all of Apple’s relevant employees are

based, and NDCA is the location of Apple’s headquarters. ECF No. 15 at 18. Apple also argues

Uniloc has no connection to WDTX. Id. Apple further points to a similar decision where this Court

favored transfer to the district with interests more closely connected with the issues to be tried. Id.

(citing Datascape, Ltd. v. Dell Techs., Inc., No. 6:19-cv-00129-ADA, 2019 WL 4254069, at *3

(W.D. Tex. June 7, 2019)).

        Conversely, Uniloc argues that WDTX has a similar local interest to NDCA because

Apple’s second largest campus with almost 8,000 employees is in Austin. ECF No. 38 at 19. The

Court agrees that there is little, if any, difference in the local interest that Apple can claim between

WDTX and NDCA. In fact, President Trump toured the Flextronics facility with Apple’s CEO,




                                                  31
         Case 6:19-cv-00532-ADA Document 72 Filed 06/22/20 Page 32 of 34




Tim Cook, on November 20, 2019 after Apple announced it would continue to manufacture Mac

Pro computers in Austin.15 Additionally, Uniloc contends that between the witnesses it identified

(e.g., Ms. Titus, seven employees in Austin with duties concerning Apple’s CDN, and others) and

the fact that Flextronics is located in this District, this factor weighs against transfer or is at worst,

neutral. Id.

        While this Court did grant a transfer of venue in Datascape, the Court only granted an

intra-district transfer to the Austin Division as opposed to an inter-district transfer.16 See

Datascape, 2019 WL 4254069, at *3. In doing so, this Court maintained that both the Austin and

Waco divisions have local interests in the case, but transferred the case to the Austin Division as

the outcome of the suit would have “likely affect[ed] local Austin interests more acutely than local

Waco interests.” See id. The defendant had a clear difference in presence between Waco and

Austin since the defendant’s headquarters was located in Austin. However, Apple’s presence is

not so disparate. Id. In this case, Apple has substantial presences in both NDCA and WDTX, so

both districts have a significant interest in this case. As such, Apple’s presence and its potential

witnesses in both districts indicate that WDTX has a similar localized interest to NDCA with

respect to Apple. Moreover, as previously discussed, Apple’s presence has significantly increased

in this District, making the previous orders granting Apple’s transfer motions unpersuasive. See,

supra, at 11–13. Finally, WDTX has a significant localized interest because of the state and local

tax benefits received by and pledged to Apple to build a second campus in Austin. Thus, the Court

concludes that Apple’s contribution to this factor is neutral.



15
   Nicole Cobler, Trump to tour Apple manufacturing plant in Austin, AUSTIN AMERICAN-STATESMAN,
https://www.statesman.com/news/20191116/trump-to-tour-apple-manufacturing-plant-in-austin (last visited June 19,
2020).
16
   Apple, in this case, did not request that this Court make an inter-district transfer as Dell had in Datascape or
Apple did in Fintiv or STC.UNM. Fintiv, 2019 WL 4743678, at *1; STC.UNM, No. 1:20-cv-00351-ADA, ECF No.
59 at 1.


                                                        32
        Case 6:19-cv-00532-ADA Document 72 Filed 06/22/20 Page 33 of 34




       The Court also concludes that Uniloc’s presence in NDCA, but not in WDTX, weighs in

favor of transfer. See ECF No. 38 at 19.

       Finally, the presence of Flextronics in this District may also contribute towards a higher

localized interest in this case. Fintiv, 2019 WL 4743678, at *8. Flextronics has a few hundred

employees in WDTX—including some who may be potential witnesses—and its manufacturing

facility is in Austin. Given that Flextronics may be providing infringing products in this case and

given that it employs several hundred people in Austin, Flextronics’ presence in this District

weighs slightly against transfer. See, e.g., Tex. Data Co, L.L.C. v. Target Brands, Inc., 771

F.Supp.2d 630, 647 (E.D. Tex. Jan. 12, 2011) (holding that third-party manufacture of an accused

product within the transferor district “creates” a local interest). The Court notes that even if

Flextronics was excluded from the Court’s analysis of this factor, this factor would be neutral in

terms of transfer.

       Therefore, because of Apple’s significant presence in both districts and Uniloc’s and

Flextronics’s collective presences in NDCA and WDTX, respectively, the Court finds that the

“local interest in having localized interests decided at home” factor weighs neutrally.

       3. Familiarity of the forum with the law that will govern the case

       Both parties agree that this factor is neutral. ECF No. 15 at 19 (Apple), ECF No. 38 at 20

(Uniloc). The Court also agrees.

       4. Avoidance of unnecessary problems of conflict of laws or in the application of
          foreign law

       Both parties agree that this factor is neutral. ECF No. 15 at 19 (Apple), ECF No. 38 at 20

(Uniloc). The Court also agrees.




                                                33
        Case 6:19-cv-00532-ADA Document 72 Filed 06/22/20 Page 34 of 34




                                       V. CONCLUSION

       Having found that the ease of access to relevant sources of proof weighs in favor of transfer,

the all other practical problems factor weighs heavily against transfer, the court congestion factor

weighs against transfer, and other factors being neutral, the Court finds that Apple has not met its

significant burden to demonstrate that NDCA is “clearly more convenient.” See Volkswagen II,

545 F.3d at 314 n.10, QR Spex, 507 F.Supp.2d at 664. Therefore, because the Court finds that

Apple has not demonstrated that NDCA is a clearly more convenient venue than WDTX, the Court

DENIES Apple’s Motion.



SIGNED AND ENTERED this 19th day of June, 2020.




                                      ALAN D ALBRIGHT
                                      UNITED STATES DISTRICT JUDGE




                                                34
